DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/04/2021, the following represents the changes from the previous claims: Claims 1, 7, 8, 15, 18, and 19 were amended and Claim 6 was canceled. Claims 1-5 and 7-20 are presented for examination.

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  Claim 10 recites “The apparatus of claim 10”. This appears to be a typographical error and Claim 10 should depend from claim 9. For examination purposes Claim 10 will be treated as depending from Claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 4. 	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima (US 5,617,673).
a. Regarding claim 19, Takashima discloses an apparatus 10 for growing plants 12 comprising a water source; a growing column 28 having an interior cavity and at least one opening 104 configured to allow access to said interior cavity; an enclosure 32 surrounding the growing column [enclosing assembly 32 provides the method by which the plants and the interior environment of the growing system 10 are isolated from the ambient environment. The enclosing assembly is insulted to prevent unwanted heat transference in either direction, col. 6 lines 34-38] and sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9] and a pump 106 fluidly connected to the water source and a dispensing apparatus 108 positioned through a top portion of the growing column and fluidly coupled to the pump wherein said pump is configured to provide water from the water source to the interior cavity through the dispensing apparatus [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16]; further wherein dispensing apparatus 108 is rotationally coupled to the top portion of the growing column; further wherein, the growing column, enclosure, pump, and dispensing apparatus are self-contained or configured to be integrated into a kitchen as an appliance [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9].
b. Regarding claim 20, Takashima discloses the apparatus of claim 19, further comprising a plant growing pod 50 comprising a top rim and a bottom portion configured to fit within opening 104, wherein said bottom portion is configured to extend at least partially into said interior cavity of growing column 28 [to permit the plant 12 to grow outward into the growth sector 50, the root bag is provided with a series of stem portals 104 (apertures) on the side opposite the central core 20. The stem portals 104 are situated opposite the location where the roots of the plant 12 are attached to the rooting medium, col. 8 lines 6-11; roots 164 will be contained within the root bag 98 and will grow within the rooting medium 100. The stems 166 will exit the root bag into the remainder of the growth sector 50 through the stem portal 104 col. 10 lines 41-44].

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (US 5,617,673) in view of Kop (US Patent Publication 2018/0042186) and Miyabe et al. (US Patent Publication 2016/0324089). 
a. Regarding claim 1, Takashima teaches a plant growing apparatus 10 comprising an enclosure 32 having an interior configured to maintain an interior environment within the enclosure [enclosing assembly 32 provides the method by which the plants and the interior environment of the growing system 10 are isolated from the ambient environment. The enclosing assembly is insulted to prevent unwanted heat transference in either direction, col. 6 lines 34-38] and the enclosure is sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9]; at least one light sources 42; a planting column 28 having a cavity formed therethrough; a drive motor 54 coupled to a bottom portion of the planting column, wherein said drive motor is configured to rotate said planting column within the enclosure [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; a water reservoir 86 positionable within the enclosure; at least one sensor 148; an irrigation system 108 [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16]; and a control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to be communicatively coupled to the irrigation system [control assembly 35 relates to the delivery of fluid and nutrients to the plants, col . 9 lines 45-46], sensor [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39], light source [a light on/off control 138 and a light intensity control 140 are provided in order to control the status and illumination intensity of the illumination lamps 42, col. 9 lines 20-24], and drive motor [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; wherein, the at least one light source, planting column, drive motor, removable water reservoir, conduit, sensor, and irrigation system are self-contained with the enclosure as part of the plant [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9].
	Takashima does not specifically teach a conduit at least partially positioned within the planting column, wherein said planting column is configured to be rotatably movable around said conduit. Kop teaches a conduit at least partially positioned within the planting column wherein said planting column is configured to be rotatably movable around said conduit [the hollow core of a tower [0086]] the interior of vertical shaft 74 by which tower 2 rotates [0105]] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima to include a conduit at least partially positioned within the planting column wherein said planting column is configured to be rotatably movable around said conduit as taught by Kop because doing so would have provided the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. 
Takashima in view of Kop does not specifically teach a removable water reservoir. Miyabe teaches a removable [trays 4 are taken out or put in [0045]; tray 4 is carried in or carried out the cultivation rack 2  [0055]] water reservoir 4 [the area near one end of the cultivation container 4 a of the cultivation tray 4 serves as a liquid fertilizer introducing area 4 e to which liquid fertilizer is supplied via the liquid fertilizer hose [0073]; One of the first liquid fertilizer and the second liquid fertilizer may be water [0092]] for the purpose of providing the advantage of easy reservoir removal for replacement or maintenance when cultivating a large number of plants in a confined space. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include a removable water reservoir as taught by Miyabe because doing so would have provided the advantage of easy reservoir removal for replacement or maintenance when cultivating a large number of plants in a confined space.
he apparatus of claim 1 having enclosure 32. Kop further teaches the enclosure comprises a top, a base, and at least one wall has an internal surface [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure, col. 6 lines 58-61].
c. Regarding claim 3, Takashima in view of Kop and Miyabe teaches (references to Takashima)  the apparatus of claim 2 having the internal surface of the wall and light 42 emitted within enclosure 32. Takashima further teaches the internal surface of the wall configured to reflect light emitted within the enclosure [circumferentially surrounding all except a portion of the front of the drum 28 is a cylindrical reflector 64. The cylindrical reflector 64 is reflective on its interior surface in such a manner that light from the illuminating lamps 42 is reflected back on to the plants 12, col. 6 lines 44-48].  
d. Regarding claim 4, Takashima in view of Kop and Miyabe teaches (references to Takashima)  the apparatus of claim 1 having planting column 28. Takashima further teaches the planting column further comprises at least one opening 104 configured to receive a plant 12 [FIG. 3].  
e. Regarding claim 5, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 having light source 42. Takashima in view of Kop and Miyabe does not specifically teach the light source includes at least one light emitting diode (LED). Kop teaches the light source includes at least one light emitting diode (LED) 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]] for the purpose of providing an inexpensive, energy efficient means to generate the desired modulated light beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop and Miyabe to include at least one light emitting diode as taught by Kop because doing so would have provided an inexpensive, energy efficient means to generate the desired modulated light beam.  
f. Regarding claim 7, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 wherein reservoir 86 is substantially separated from the interior of the enclosure [lower chamber 84, which is located at the bottom be of the enclosing assembly 32, provides a location in which a water reservoir 86 and other auxiliary structures may be enclosed, col. 7 lines 8-11].  
g. Regarding claim 8, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 wherein a water source, conduit, and irrigation system 108 are fluidly coupleable to one another [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16].  
h. Regarding claim 9, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 having irrigation system 108. Kop further teaches irrigation system 70 [irrigation means 70 [0105]] includes a dispensing apparatus 72 positioned through a top portion of planting column 2 [ irrigated by means of the irrigation fluid that is delivered by high pressure feed pump 115 through central vertical pipe 72 of tower 2 and to vertically spaced foggers 76 [0109]]. 
i. Regarding claim 10, Takashima in view of Kop and Miyabe teaches (references to Kop) the apparatus of claim (9, see claim objection) having dispensing apparatus 72. Kop further teaches the planting column rotates about dispensing apparatus 72 [ irrigated by means of the irrigation fluid that is delivered by high pressure feed pump 115 through central vertical pipe 72 of tower 2 and to vertically spaced foggers 76 [0109]].
j. Regarding claim 11, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 wherein irrigation system 108 comprises pump 106 and a secondary fluid conduit 40 configured to transport water from the water source to the conduit [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16].
k. Regarding claim 12, Takashima in view of Kop and Miyabe teaches (references to Takashima)  the apparatus of claim 1 wherein enclosure 32 is rectangular, having one or more openings 76 to access the interior of the enclosure [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure which is completed by a door 76, col. 6 lines 58-61].
he apparatus of claim 1 having planting column 28 comprises a rotatable base [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26].
m. Regarding claim 15, Takashima in view of Kop and Miyabe teaches (references to Takashima) the apparatus of claim 1 having control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to monitor and control temperature and humidity [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39]. Takashima in view of Kop and Miyabe does not specifically teach the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure. Kop teaches the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] for the purpose of providing light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop and Miyabe to include the control system configured to monitor and control light color spectrum to manipulate plant growth within the enclosure as taught by Kop because doing so would have provided light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth.   
he apparatus of claim 15 having the removable water reservoir [trays 4 are taken out or put in [0045]; tray 4 is carried in or carried out the cultivation rack 2 [0055]]. Takashima in view of Kop and Miyabe does not specifically teach a drawer formed in the base of the plant growing apparatus to house the removable water reservoir. Miyabe teaches drawer 6 formed in the base of the plant growing apparatus to house the removable water reservoir [cultivation tray 4 is carried in or carried out the cultivation rack 2 using the carrier device 6 [0055]; carrier device 6 is configured to slide on rails 7 bridged over the second beams 2 c in the depth direction of the cultivation racks 2 adjacently arranged in the depth direction along the second passage B, and move in a front-back direction [0056]] for the purpose of providing ease of operation when removing the reservoir. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop and Miyabe to include a drawer formed in the base of the plant growing apparatus to house the removable water reservoir as taught by Miyabe because doing so would have provided ease of operation when removing the reservoir.  
o. Regarding claim 17, Takashima in view of Kop and Miyabe teaches (references to Kop) the apparatus of claim 5 having LED 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]]. Kop further teaches LED 249 provides a variable color spectrum [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] that is selectable by control system 240 to manipulate plant growth [control system 240 directs modulated light energy to the plants to stimulate an improvement in metabolic processes [0126]].

7. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kop (US Patent Publication 2018/0042186) in view of Miyabe et al. (US Patent Publication 2016/0324089) and Galvan (US Patent Publication 2014/0083007).
a. Regarding claim 14, Takashima in view of Kop and Miyabe teaches (references to Kop) the apparatus of claim 1 having the interior cavity of planting column 28. Takashima in view of Kop and Miyabe does not specifically teach the interior cavity of the planting column is arranged in a helical configuration. Galvan teaches the interior cavity of planting column 10 is arranged in a helical configuration [The apparatus is shaped like a spiral pyramid with a broad base and a narrow top with sufficient slope to allow the nutrient solutions to flow effortlessly down the entire length of the apparatus through the hollow tubing [0024]] for the purpose of providing a helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop and Miyabe to include the interior cavity of the planting column arranged in a helical configuration as taught by Galvan because doing so would have provided helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.

8. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Patent Publication 2014/0259920) in view of Takashima (US 5,617,673). 
a. Regarding claim 1, Wilson teaches a system of growing, monitoring, and purchasing plants for growing in a plant growing apparatus comprising assigning a plant pod having an individual species of plant an identifier [barcode or UPC labeling may be used for tracking plants throughout the lifecycle; barcodes may be used on a per plant basis [0198]]; classifying environmental variables that are associated with the identifier [the growing system may be programmed with an algorithm in
accordance with a specific plant species [0079], [0099]]; assigning a location code to the plant pod [each plant is assigned a barcode or UPC labeling to track the plant, providing the location of a plant [0198], [0203]]; implementing a control algorithm to determine optimal environmental conditions based on the environmental variables associated with the identifier and the location code [control algorithms may be executed by a system-associated processor to optimize growth [0079], [0124], [0206]]; averaging the environmental variables identified by the control system for a combination of plant species [variables based on plant species, such as pH, are averaged [0019]] and locations within the system; and regulating the environment to achieve that preference [the algorithm utilizes sensor data to control system function (regulation) to achieve optimal growth [0206]].
	Wilson does not specifically teach a combination of plant species and locations positioned in separate openings of a rotatable planting column. Takashima teaches a combination of plant species 12 and locations positioned in separate openings 104 of a rotatable planting column 28 for the purpose of providing a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson to include a combination of plant species and locations positioned in separate openings of a rotatable planting column as taught by Takashima because doing so would have provided a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. Please note in the combination of Wilson and Takashima the location code is assigned to an opening of a rotatable planting column.

Response to Arguments
9.	Applicant’s arguments from the response filed on 05/04/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 05/04/2021, see pages 7-9, with respect to the rejection of claims 18 and 19 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Takashima (US 5,617,673).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643